Title: From John Adams to Thomas Herttell, 7 February 1823
From: Adams, John
To: Herttell, Thomas



Sir
Quincy February 7th. 1823

I have received your letter of 30th. with the pamphlet, and thank you for both. Your remarks on the Law of imprisonment for debt are written with much ability and patient thinking. I am not able to answer it, or any part of it. The evils of such imprisonments are very great, distressing and oppressive, they are neither good for creditor, or debtor; yet a total abolition of them, would produce such a convulsion in society, and would affect all its various interests through all their ramifications, so materially, that I should feel a diffident hesitation in giving a public opinion upon this ques or any other great question under consideration of the Legislature. If the question were new, whether credit should be tolerated in society at all accept at the absolute hazard of the creditor himself, I should not hesitate— The commercial world deem it necessary to establish it by law; but even they have found it necessary to qualify it by Bankrupt Acts and insolvent Laws, remidies not much better than the disease, If ever bankrupt law was necessary, it seems to be so now, but if one were past, it would soon grow unpopular, And be reproached to the Government, as it was twenty years ago, It might however relieve many present inconveniences;— I am Sir your obliged, and most / obedient humble Servant
John Adams